778 N.W.2d 257 (2010)
CHARTER TOWNSHIP OF YPSILANTI, Township of Salem, and Charter Township of Augusta, Plaintiffs-Appellants, and
Lincoln Consolidated Schools and John B. Collins, Plaintiffs,
v.
WASHTENAW COUNTY, Washtenaw County Board of Commissioners, Washtenaw County Administrator, Jeff Irwin, Leah Gunn, Robert Brackenbury, Barbara Bergman, Martha Kern, Mark Ouimet, Conan Smith, and Stephen Solowczuk, Defendants-Appellees.
Docket No. 138499. COA No. 281498.
Supreme Court of Michigan.
February 26, 2010.


*258 Order
On order of the Court, the motion for reconsideration of this Court's September 11, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.